Interim Decision #2868

MATTER OF MAHMOUDI
In Deportation Proceedings
A-22891804
Decided by Board June 11, 1981

In recognition of a change in Service policy, the Board will ne longer consider motions to
reopen to apply for political asylum filed by Iranian nationals ta be unopposed by the
Service. Matter of Farjam, Interim Decision 2848 (BIA 1980), superseded.

Cuarce:

Order: Act of 1952—Sec. 241(a)(2) [8 U.S.C. 1251(a)(2)}—Nonimmigrant—remained
_ longer than permitted

‘On BenaLr or RESPONDENT: ON BEHALF oF SERVICE:
Amiram Klein, Esquire William Martin
Wilshire Boulevard ‘Trial Attorney
‘Suite 520
Beverly Hills, California 90211 Gerald S. Hurwitz
Appellate Trial Attorney

By: Milhollan, Chairman; Maniatis, Maguire, and Morris, Board Members

In a decision dated June 3, 1980, the immigration judge found the
raspondont, 2 native and citison of Iran, deportable ao an overstay and
granted him voluntary departure. The respondent's appeal from that
decision was dismissed by the Board on November 6, 1980. The Yespon-
dent now seeks to reopen deportation proceedings in order to apply for
pulilical asylum. The motion will be granted, proceedings will be
reopened, and the record will be remanded to the immigration judge.

In responding to the motion, the Appellate Trial Attorney for the
Immigration and Naturalization Service states that reopening is not.
opposed in this case because the motion presents a prima facie showing
of eligibility for relief and is in compliance with the regulatory require-
ments for a rnotion to reopen to the Board to apply for asylum. See 8
C.F.R. 3.2; 8 C.F.R. 3.8; 8 C.P.R. 208.11 (effective June 1, 1980). He
further indicates, however, that the Service policy not to oppose motions
to reopen to apply for asylum filed by Iranian nationals, which was
acknowledged by the Board in Matter of Fariam. 17 1&N Dee. 608
(BIA 1980), is no longer in effect. As evidence of this modification of
policy, the Appellate Trial Attorney has submitted a memorandum dated

4
Interim Decision #2868

April 24, 1981, from the Acting Commissioner of the Immigration and
Naturalization Service notifying the Regional Commissioners of this
change.

‘As we recognized the Service policy in regard to motions to reopen to
apply for asylum by Iranian nationals in Matter of Farjam, supra, we
naw acknowledge the modification of that policy and will no longer
consider such motions as unopposed by the Service. Accordingly, Matter
of Farjam is hereby superseded. However, as the Service does not
oppose reopening in this case for the reasons stated above, the motion
will be granted.

ORDER. The motion to reopen is granted. ‘The proceedings are
reopened and the record is remanded to the immigration judge for con-
sideration of the respondent's application for political asylum.
